UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05972 Name of Registrant: Vanguard International Equity Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: July 31, 2015 Item 1: Schedule of Investments Vanguard Pacific Stock Index Fund Schedule of Investments As of July 31, 2015 Market Value Shares ($000) Common Stocks (99.8%) 1 Australia (16.8%) Commonwealth Bank of Australia 1,746,355 111,604 Westpac Banking Corp. 3,347,850 85,270 National Australia Bank Ltd. 2,805,598 71,135 Australia & New Zealand Banking Group Ltd. 2,957,750 70,563 BHP Billiton Ltd. 3,443,349 66,221 Wesfarmers Ltd. 1,200,442 37,189 CSL Ltd. 501,672 36,245 Woolworths Ltd. 1,358,098 28,357 Telstra Corp. Ltd. 4,623,236 21,909 Woodside Petroleum Ltd. 768,948 20,037 Macquarie Group Ltd. 325,588 19,541 Rio Tinto Ltd. 455,234 17,564 Scentre Group 5,484,288 15,883 QBE Insurance Group Ltd. 1,469,481 15,660 AMP Ltd. 3,149,289 15,187 Westfield Corp. 2,073,644 15,182 Transurban Group 2,054,156 14,951 Suncorp Group Ltd. 1,381,268 14,414 Amcor Ltd. 1,280,498 13,472 Brambles Ltd. 1,666,635 13,237 Insurance Australia Group Ltd. 2,512,481 10,796 Origin Energy Ltd. 1,190,706 9,852 Goodman Group 1,884,876 8,981 AGL Energy Ltd. 723,945 8,813 Aurizon Holdings Ltd. 2,204,276 8,528 APA Group 1,198,815 7,957 Stockland 2,539,034 7,878 Federation Centres 3,523,821 7,720 * South32 Ltd. 5,709,534 7,434 Caltex Australia Ltd. 290,173 7,316 Oil Search Ltd. 1,256,772 6,835 Ramsay Health Care Ltd. 138,305 6,747 ASX Ltd. 205,621 6,674 Lend Lease Group 584,623 6,653 James Hardie Industries plc 478,201 6,626 Sonic Healthcare Ltd. 431,324 6,513 * Newcrest Mining Ltd. 786,812 6,495 GPT Group 1,902,756 6,403 Asciano Ltd. 1,046,162 6,205 Dexus Property Group 1,033,213 5,863 Santos Ltd. 1,077,014 5,808 ^ Orica Ltd. 398,479 5,588 Mirvac Group 3,916,562 5,404 Computershare Ltd. 532,793 4,806 Sydney Airport 1,165,186 4,786 Incitec Pivot Ltd. 1,797,888 4,751 Bendigo & Adelaide Bank Ltd. 486,689 4,666 Tatts Group Ltd. 1,567,399 4,553 * Medibank Pvt Ltd. 2,954,958 4,510 Aristocrat Leisure Ltd. 680,041 4,270 Cochlear Ltd. 61,331 4,103 Seek Ltd. 369,185 4,070 Boral Ltd. 837,658 4,061 Crown Resorts Ltd. 406,331 4,041 Bank of Queensland Ltd. 393,760 3,952 Coca-Cola Amatil Ltd. 581,709 3,941 Echo Entertainment Group Ltd. 881,875 3,232 Challenger Ltd. 611,299 3,198 * Qantas Airways Ltd. 1,154,730 3,161 Tabcorp Holdings Ltd. 889,981 3,150 Ansell Ltd. 164,098 3,004 Treasury Wine Estates Ltd. 695,821 2,930 Alumina Ltd. 2,616,151 2,837 Iluka Resources Ltd. 449,252 2,583 ^ Fortescue Metals Group Ltd. 1,735,210 2,346 Healthscope Ltd. 1,152,260 2,305 Orora Ltd. 1,294,735 2,202 IOOF Holdings Ltd. 322,035 2,173 TPG Telecom Ltd. 306,624 2,127 AusNet Services 1,870,114 1,898 * CIMIC Group Ltd. 108,302 1,882 DuluxGroup Ltd. 416,895 1,850 Harvey Norman Holdings Ltd. 561,011 1,826 ^ REA Group Ltd. 56,531 1,789 Recall Holdings Ltd. 333,328 1,749 ALS Ltd. 436,963 1,710 Adelaide Brighton Ltd. 494,525 1,707 Fairfax Media Ltd. 2,573,474 1,597 BlueScope Steel Ltd. 597,851 1,582 WorleyParsons Ltd. 233,378 1,568 ^ Flight Centre Travel Group Ltd. 60,062 1,561 Perpetual Ltd. 46,930 1,536 Downer EDI Ltd. 461,449 1,533 CSR Ltd. 541,724 1,479 Platinum Asset Management Ltd. 254,963 1,411 Shopping Centres Australasia Property Group 742,391 1,160 Macquarie Atlas Roads Group 446,580 1,115 Nufarm Ltd. 192,499 1,085 OZ Minerals Ltd. 316,989 861 Sims Metal Management Ltd. 123,753 855 ^ Metcash Ltd. 970,826 814 Seven West Media Ltd. 974,340 644 *,^ Whitehaven Coal Ltd. 638,912 559 ^ GWA Group Ltd. 296,766 527 Sims Metal Management Ltd. ADR 63,294 436 ^ New Hope Corp. Ltd. 254,227 355 * Newcrest Mining Ltd. ADR 32,727 272 * BGP Holdings PLC 15,642,708 — Hong Kong (9.2%) AIA Group Ltd. 12,922,845 84,124 * CK Hutchison Holdings Ltd. 3,022,591 44,827 Hong Kong Exchanges and Clearing Ltd. 1,265,097 34,159 Sun Hung Kai Properties Ltd. 1,788,118 27,574 * Cheung Kong Property Holdings Ltd. 3,023,091 25,191 Hang Seng Bank Ltd. 820,341 16,808 BOC Hong Kong Holdings Ltd. 3,857,046 15,591 Hong Kong & China Gas Co. Ltd. 7,322,666 14,938 Link REIT 2,450,843 14,405 Jardine Matheson Holdings Ltd. 262,400 14,309 CLP Holdings Ltd. 1,655,541 14,054 Power Assets Holdings Ltd. 1,417,316 13,351 Sands China Ltd. 2,585,547 11,458 Galaxy Entertainment Group Ltd. 2,282,950 10,501 Hongkong Land Holdings Ltd. 1,259,500 9,738 Wharf Holdings Ltd. 1,461,297 9,268 Swire Pacific Ltd. Class A 621,625 7,956 Want Want China Holdings Ltd. 7,085,000 7,318 ^ Henderson Land Development Co. Ltd. 1,098,206 7,247 Jardine Strategic Holdings Ltd. 240,200 7,223 New World Development Co. Ltd. 5,725,870 6,912 Hang Lung Properties Ltd. 2,395,317 6,837 MTR Corp. Ltd. 1,488,317 6,622 China Mengniu Dairy Co. Ltd. 1,450,000 6,557 Cheung Kong Infrastructure Holdings Ltd. 641,215 5,576 Sino Land Co. Ltd. 3,252,300 5,047 Bank of East Asia Ltd. 1,233,876 4,996 Techtronic Industries Co. Ltd. 1,349,000 4,783 Li & Fung Ltd. 6,151,259 4,754 Wheelock & Co. Ltd. 871,486 4,499 Samsonite International SA 1,373,973 4,483 ^ AAC Technologies Holdings Inc. 755,500 4,285 Swire Properties Ltd. 1,255,465 4,050 Tingyi Cayman Islands Holding Corp. 2,047,000 3,927 Yue Yuen Industrial Holdings Ltd. 896,519 2,907 Hysan Development Co. Ltd. 671,603 2,870 Cathay Pacific Airways Ltd. 1,103,548 2,609 Kerry Properties Ltd. 695,858 2,593 PCCW Ltd. 4,318,143 2,579 ^ Prada SPA 549,100 2,525 * Semiconductor Manufacturing International Corp. 26,668,000 2,398 ASM Pacific Technology Ltd. 259,128 2,339 SJM Holdings Ltd. 1,987,359 2,305 Wynn Macau Ltd. 1,108,040 2,277 NWS Holdings Ltd. 1,498,411 2,250 *,2 WH Group Ltd. 3,433,365 2,199 VTech Holdings Ltd. 171,300 2,131 Hopewell Holdings Ltd. 589,124 2,024 First Pacific Co. Ltd. 2,480,823 1,984 Esprit Holdings Ltd. 1,997,300 1,912 *,^ Goldin Financial Holdings Ltd. 2,246,000 1,796 ^ Sun Art Retail Group Ltd. 2,337,000 1,781 MGM China Holdings Ltd. 824,400 1,749 New World China Land Ltd. 2,782,000 1,714 Television Broadcasts Ltd. 310,200 1,640 Shangri-La Asia Ltd. 1,154,096 1,486 ^ Melco International Development Ltd. 854,000 1,463 Champion REIT 2,533,000 1,404 * Global Brands Group Holding Ltd. 6,181,259 1,367 *,^ Brightoil Petroleum Holdings Ltd. 3,705,000 1,367 Johnson Electric Holdings Ltd. 383,625 1,302 Uni-President China Holdings Ltd. 1,412,400 1,297 FIH Mobile Ltd. 2,475,000 1,291 Cafe de Coral Holdings Ltd. 360,000 1,263 L'Occitane International SA 475,500 1,210 ^ Chow Tai Fook Jewellery Group Ltd. 1,187,200 1,157 Xinyi Solar Holdings Ltd. 2,650,000 1,134 Xinyi Glass Holdings Ltd. 2,134,000 1,124 China Travel International Investment Hong Kong Ltd. 2,838,000 1,105 Dah Sing Financial Holdings Ltd. 164,552 1,075 Shun Tak Holdings Ltd. 1,952,000 1,069 Orient Overseas International Ltd. 214,324 1,056 Huabao International Holdings Ltd. 2,096,000 1,020 Shui On Land Ltd. 3,671,166 1,001 Great Eagle Holdings Ltd. 282,000 981 Kerry Logistics Network Ltd. 585,679 911 * United Co. RUSAL plc 1,816,000 860 Dah Sing Banking Group Ltd. 396,056 839 Lifestyle International Holdings Ltd. 502,000 816 Texwinca Holdings Ltd. 666,000 808 * China Oceanwide Holdings Ltd. 4,812,000 747 Towngas China Co. Ltd. 731,929 670 Hutchison Telecommunications Hong Kong Holdings Ltd. 1,340,000 588 ^ Shougang Fushan Resources Group Ltd. 3,848,000 582 ^ SA Sa International Holdings Ltd. 1,073,860 481 ^ Hopewell Highway Infrastructure Ltd. 1,006,656 480 *,^ Macau Legend Development Ltd. 1,726,000 467 Kowloon Development Co. Ltd. 370,000 467 *,^ China Huarong Energy Co. Ltd. 7,416,500 461 Parkson Retail Group Ltd. 1,464,000 251 Japan (60.8%) Toyota Motor Corp. 2,842,271 189,414 Mitsubishi UFJ Financial Group Inc. 15,180,824 110,112 Honda Motor Co. Ltd. 1,924,127 64,816 Sumitomo Mitsui Financial Group Inc. 1,441,334 64,674 SoftBank Group Corp. 1,009,970 56,179 Mizuho Financial Group Inc. 25,673,741 55,689 KDDI Corp. 1,991,500 50,761 Japan Tobacco Inc. 1,131,059 43,887 Takeda Pharmaceutical Co. Ltd. 830,391 41,876 East Japan Railway Co. 407,285 40,228 Seven & i Holdings Co. Ltd. 836,954 38,622 * Sony Corp. 1,347,344 38,223 Astellas Pharma Inc. 2,368,970 35,770 Canon Inc. 1,114,117 35,638 Central Japan Railway Co. 203,300 35,578 FANUC Corp. 209,976 35,128 Mitsubishi Corp. 1,516,034 32,837 Hitachi Ltd. 4,974,258 32,260 Tokio Marine Holdings Inc. 765,390 32,004 Murata Manufacturing Co. Ltd. 215,119 31,823 NTT DOCOMO Inc. 1,489,100 31,483 Mitsubishi Estate Co. Ltd. 1,357,982 30,255 Mitsui Fudosan Co. Ltd. 1,017,580 28,872 Kao Corp. 564,577 28,637 Fast Retailing Co. Ltd. 56,920 28,134 Bridgestone Corp. 715,350 26,978 Nomura Holdings Inc. 3,765,894 26,844 Panasonic Corp. 2,282,490 26,805 Shin-Etsu Chemical Co. Ltd. 442,155 26,434 Nissan Motor Co. Ltd. 2,722,846 26,394 Denso Corp. 512,186 25,395 Fuji Heavy Industries Ltd. 672,012 24,923 Nippon Telegraph & Telephone Corp. 643,088 24,768 Keyence Corp. 48,977 24,757 Dai-ichi Life Insurance Co. Ltd. 1,212,500 24,639 Mitsui & Co. Ltd. 1,856,800 24,100 Kubota Corp. 1,340,895 23,033 Mitsubishi Electric Corp. 2,119,954 22,749 Nidec Corp. 246,728 22,152 Nippon Steel & Sumitomo Metal Corp. 9,075,309 21,511 ORIX Corp. 1,389,190 20,837 Nintendo Co. Ltd. 115,998 20,438 FUJIFILM Holdings Corp. 491,472 19,553 ITOCHU Corp. 1,574,597 19,377 Eisai Co. Ltd. 295,768 19,286 Hoya Corp. 454,002 19,208 Sumitomo Mitsui Trust Holdings Inc. 4,102,819 19,001 Komatsu Ltd. 1,022,109 18,961 Daikin Industries Ltd. 285,912 18,487 MS&AD Insurance Group Holdings Inc. 582,801 18,353 Mitsubishi Heavy Industries Ltd. 3,437,743 18,237 Kyocera Corp. 347,150 17,898 Daiwa House Industry Co. Ltd. 693,105 17,252 SMC Corp. 66,600 16,951 Sumitomo Realty & Development Co. Ltd. 464,539 16,289 Suzuki Motor Corp. 448,568 15,682 Daiichi Sankyo Co. Ltd. 745,491 15,305 Secom Co. Ltd. 222,303 14,964 Otsuka Holdings Co. Ltd. 412,579 14,862 West Japan Railway Co. 203,837 14,644 Daiwa Securities Group Inc. 1,874,984 14,617 Sompo Japan Nipponkoa Holdings Inc. 414,426 14,605 Asahi Group Holdings Ltd. 430,621 14,433 Oriental Land Co. Ltd. 226,372 14,363 Kirin Holdings Co. Ltd. 900,816 13,904 Sumitomo Corp. 1,207,638 13,773 Tokyo Gas Co. Ltd. 2,539,959 13,751 Resona Holdings Inc. 2,488,843 13,742 Dentsu Inc. 241,302 13,724 Shionogi & Co. Ltd. 343,273 13,683 Rakuten Inc. 836,300 13,505 Nitto Denko Corp. 177,066 13,352 Toray Industries Inc. 1,664,857 13,288 Olympus Corp. 345,794 13,277 Ajinomoto Co. Inc. 565,706 13,054 Chubu Electric Power Co. Inc. 761,372 12,966 Toshiba Corp. 4,092,424 12,544 Sumitomo Electric Industries Ltd. 821,721 12,295 * Tokyo Electric Power Co. Inc. 1,672,584 12,041 Ono Pharmaceutical Co. Ltd. 97,733 11,811 Shimano Inc. 84,598 11,781 Aeon Co. Ltd. 768,695 11,753 Recruit Holdings Co. Ltd. 360,035 11,382 * Kansai Electric Power Co. Inc. 833,514 11,305 Mazda Motor Corp. 571,891 11,264 JX Holdings Inc. 2,594,923 11,090 Asahi Kasei Corp. 1,426,836 10,876 MEIJI Holdings Co. Ltd. 76,215 10,868 T&D Holdings Inc. 710,861 10,824 Inpex Corp. 989,900 10,782 JFE Holdings Inc. 551,507 10,322 Japan Exchange Group Inc. 294,600 10,257 Tokyo Electron Ltd. 184,513 10,153 Shiseido Co. Ltd. 419,653 10,150 Toyota Industries Corp. 182,220 10,090 Fujitsu Ltd. 1,909,981 10,047 Marubeni Corp. 1,783,056 9,942 Sysmex Corp. 151,084 9,817 Sumitomo Chemical Co. Ltd. 1,650,276 9,420 Mitsubishi Chemical Holdings Corp. 1,414,379 9,271 TDK Corp. 132,087 9,225 Tokyu Corp. 1,247,409 9,173 Terumo Corp. 355,000 9,165 Unicharm Corp. 379,723 9,152 Sekisui House Ltd. 610,035 9,097 NEC Corp. 2,795,284 8,950 Yamato Holdings Co. Ltd. 393,861 8,760 Isuzu Motors Ltd. 626,798 8,706 Daito Trust Construction Co. Ltd. 82,058 8,683 Chugai Pharmaceutical Co. Ltd. 238,757 8,682 Hankyu Hanshin Holdings Inc. 1,356,000 8,572 Aisin Seiki Co. Ltd. 211,329 8,570 Osaka Gas Co. Ltd. 2,118,548 8,471 Omron Corp. 214,410 8,435 Bank of Yokohama Ltd. 1,232,462 7,817 Yakult Honsha Co. Ltd. 117,015 7,790 NGK Insulators Ltd. 300,541 7,686 Tohoku Electric Power Co. Inc. 512,642 7,537 Makita Corp. 135,027 7,484 Dai Nippon Printing Co. Ltd. 668,513 7,447 Ricoh Co. Ltd. 751,282 7,433 Nitori Holdings Co. Ltd. 82,082 7,390 Kawasaki Heavy Industries Ltd. 1,655,357 7,249 Kikkoman Corp. 205,642 7,194 Sumitomo Metal Mining Co. Ltd. 534,149 7,187 Isetan Mitsukoshi Holdings Ltd. 390,480 7,110 * Kyushu Electric Power Co. Inc. 498,844 7,089 Shizuoka Bank Ltd. 620,859 7,002 Yamaha Motor Co. Ltd. 300,247 6,842 Kintetsu Group Holdings Co. Ltd. 1,909,927 6,807 Odakyu Electric Railway Co. Ltd. 670,362 6,708 Taisei Corp. 1,133,863 6,679 Electric Power Development Co. Ltd. 192,279 6,658 NSK Ltd. 509,436 6,566 NTT Data Corp. 135,300 6,462 Santen Pharmaceutical Co. Ltd. 427,600 6,281 ^ Yahoo Japan Corp. 1,434,500 6,281 Konica Minolta Inc. 498,253 6,200 Shimizu Corp. 700,504 6,160 Toyota Tsusho Corp. 242,348 6,145 LIXIL Group Corp. 305,632 6,127 Chiba Bank Ltd. 765,129 6,090 IHI Corp. 1,526,720 6,082 Asahi Glass Co. Ltd. 1,029,115 6,046 Rohm Co. Ltd. 102,233 5,916 Minebea Co. Ltd. 376,000 5,910 Alps Electric Co. Ltd. 186,200 5,873 Suntory Beverage & Food Ltd. 135,900 5,754 ^ Asics Corp. 199,532 5,735 NGK Spark Plug Co. Ltd. 215,881 5,732 Mitsubishi Motors Corp. 665,621 5,663 Nippon Paint Holdings Co. Ltd. 195,500 5,602 Obayashi Corp. 725,575 5,599 ^ TOTO Ltd. 339,078 5,542 Ryohin Keikaku Co. Ltd. 25,600 5,487 Keio Corp. 649,808 5,412 Seiko Epson Corp. 300,200 5,300 Koito Manufacturing Co. Ltd. 134,555 5,277 Toppan Printing Co. Ltd. 606,872 5,271 Lawson Inc. 70,395 5,255 Tobu Railway Co. Ltd. 1,085,206 5,242 Don Quijote Holdings Co. Ltd. 122,000 5,225 NH Foods Ltd. 209,466 5,106 J Front Retailing Co. Ltd. 266,490 5,032 Chugoku Electric Power Co. Inc. 334,113 5,009 ^ Casio Computer Co. Ltd. 246,872 4,936 Kobe Steel Ltd. 3,153,957 4,898 Mitsubishi Materials Corp. 1,339,508 4,849 Aozora Bank Ltd. 1,251,676 4,804 Seibu Holdings Inc. 209,244 4,792 Fukuoka Financial Group Inc. 922,041 4,758 Kyowa Hakko Kirin Co. Ltd. 290,386 4,741 Nippon Yusen KK 1,733,083 4,737 Sekisui Chemical Co. Ltd. 420,445 4,682 Bandai Namco Holdings Inc. 209,354 4,652 Daicel Corp. 338,473 4,606 Bank of Kyoto Ltd. 390,363 4,603 Nippon Express Co. Ltd. 863,925 4,585 Kajima Corp. 916,362 4,561 M3 Inc. 190,600 4,490 Nikon Corp. 376,130 4,471 Suruga Bank Ltd. 207,696 4,459 Yamaha Corp. 188,539 4,440 Oji Holdings Corp. 1,015,521 4,438 Nomura Research Institute Ltd. 106,784 4,395 ^ Kuraray Co. Ltd. 372,313 4,389 Keikyu Corp. 532,531 4,384 Joyo Bank Ltd. 728,338 4,303 Shimadzu Corp. 288,596 4,291 Taiheiyo Cement Corp. 1,292,000 4,266 Hirose Electric Co. Ltd. 35,318 4,222 JTEKT Corp. 243,066 4,213 Tokyu Fudosan Holdings Corp. 543,155 4,092 Trend Micro Inc. 111,858 4,087 JGC Corp. 238,221 4,078 Nisshin Seifun Group Inc. 284,124 4,073 USS Co. Ltd. 229,660 4,047 Kansai Paint Co. Ltd. 248,442 4,044 Mitsubishi Tanabe Pharma Corp. 241,036 4,033 ANA Holdings Inc. 1,261,143 4,016 Toyo Suisan Kaisha Ltd. 105,896 4,015 Japan Airlines Co. Ltd. 105,092 3,965 Hamamatsu Photonics KK 148,244 3,873 Amada Holdings Co. Ltd. 391,893 3,851 Nissin Foods Holdings Co. Ltd. 84,447 3,815 Iyo Bank Ltd. 298,798 3,801 Credit Saison Co. Ltd. 171,875 3,800 Haseko Corp. 300,200 3,788 Brother Industries Ltd. 272,459 3,776 Teijin Ltd. 1,036,175 3,775 Shinsei Bank Ltd. 1,720,373 3,772 Hino Motors Ltd. 290,809 3,767 Mitsui Chemicals Inc. 999,190 3,757 Keisei Electric Railway Co. Ltd. 307,404 3,752 Hulic Co. Ltd. 377,900 3,749 Gunma Bank Ltd. 503,081 3,748 ^ Marui Group Co. Ltd. 262,842 3,690 Hiroshima Bank Ltd. 628,000 3,680 Keihan Electric Railway Co. Ltd. 553,000 3,626 Mitsui OSK Lines Ltd. 1,205,811 3,626 Pigeon Corp. 117,500 3,588 NOK Corp. 122,456 3,582 Sony Financial Holdings Inc. 186,024 3,568 ^ Yamaguchi Financial Group Inc. 263,864 3,539 Calbee Inc. 79,200 3,530 JSR Corp. 211,343 3,528 Stanley Electric Co. Ltd. 165,141 3,521 Nagoya Railroad Co. Ltd. 936,000 3,517 MISUMI Group Inc. 282,200 3,483 Alfresa Holdings Corp. 206,632 3,481 Nissan Chemical Industries Ltd. 158,400 3,469 Obic Co. Ltd. 72,700 3,455 Mabuchi Motor Co. Ltd. 57,402 3,451 Hokuhoku Financial Group Inc. 1,448,000 3,420 ^ Taisho Pharmaceutical Holdings Co. Ltd. 50,323 3,391 Hachijuni Bank Ltd. 435,828 3,383 Tosoh Corp. 645,000 3,374 Seven Bank Ltd. 702,840 3,348 Tsuruha Holdings Inc. 38,000 3,336 ^ Japan Airport Terminal Co. Ltd. 62,500 3,324 Toho Gas Co. Ltd. 550,518 3,297 MediPal Holdings Corp. 182,184 3,254 FamilyMart Co. Ltd. 67,065 3,252 Sohgo Security Services Co. Ltd. 72,900 3,251 Kose Corp. 33,200 3,243 ^ Yaskawa Electric Corp. 270,755 3,221 Air Water Inc. 185,281 3,215 Hisamitsu Pharmaceutical Co. Inc. 87,840 3,209 Daihatsu Motor Co. Ltd. 224,557 3,190 NTN Corp. 560,000 3,182 SBI Holdings Inc. 227,306 3,157 Suzuken Co. Ltd. 88,762 3,153 Sojitz Corp. 1,342,818 3,106 Tokyo Tatemono Co. Ltd. 220,700 3,097 Hokuriku Electric Power Co. 200,234 3,086 ^ AEON Financial Service Co. Ltd. 118,470 3,085 Sumitomo Heavy Industries Ltd. 608,153 3,068 Hitachi Metals Ltd. 205,207 3,061 Takashimaya Co. Ltd. 318,494 3,060 Ezaki Glico Co. Ltd. 55,600 3,048 Iida Group Holdings Co. Ltd. 173,600 3,045 Toho Co. Ltd. 127,833 3,023 TonenGeneral Sekiyu KK 302,713 3,020 Chugoku Bank Ltd. 193,309 3,020 Shimamura Co. Ltd. 29,053 3,005 Hakuhodo DY Holdings Inc. 266,850 2,995 ^ Rinnai Corp. 41,907 2,973 Nankai Electric Railway Co. Ltd. 584,000 2,936 Kaken Pharmaceutical Co. Ltd. 78,000 2,919 Sumitomo Rubber Industries Ltd. 191,990 2,903 Mitsubishi UFJ Lease & Finance Co. Ltd. 538,240 2,896 Otsuka Corp. 55,026 2,888 Toyo Seikan Group Holdings Ltd. 183,573 2,855 Yamada Denki Co. Ltd. 736,240 2,820 Nabtesco Corp. 128,265 2,820 Shikoku Electric Power Co. Inc. 166,644 2,812 Kobayashi Pharmaceutical Co. Ltd. 35,600 2,800 Sotetsu Holdings Inc. 474,000 2,794 Kewpie Corp. 122,200 2,771 Kurita Water Industries Ltd. 125,778 2,758 Yokogawa Electric Corp. 242,096 2,732 Miraca Holdings Inc. 58,985 2,725 Fuji Electric Co. Ltd. 640,783 2,657 Kaneka Corp. 363,995 2,632 Zenkoku Hosho Co. Ltd. 71,700 2,613 Nippon Shokubai Co. Ltd. 174,000 2,578 Nomura Real Estate Holdings Inc. 128,678 2,575 77 Bank Ltd. 394,000 2,563 Hoshizaki Electric Co. Ltd. 42,500 2,535 Mitsubishi Gas Chemical Co. Inc. 452,921 2,518 ^ Yamazaki Baking Co. Ltd. 156,435 2,494 THK Co. Ltd. 128,332 2,487 Sega Sammy Holdings Inc. 197,091 2,468 Sugi Holdings Co. Ltd. 48,200 2,463 Dowa Holdings Co. Ltd. 256,000 2,438 ^ Lion Corp. 279,000 2,407 ^ Taiyo Nippon Sanso Corp. 204,500 2,398 * Hokkaido Electric Power Co. Inc. 198,593 2,396 ^ Kakaku.com Inc. 148,900 2,376 Aeon Mall Co. Ltd. 126,255 2,368 Sawai Pharmaceutical Co. Ltd. 38,600 2,368 Toyo Tire & Rubber Co. Ltd. 107,800 2,366 Yokohama Rubber Co. Ltd. 119,500 2,364 Kamigumi Co. Ltd. 250,148 2,354 Nishi-Nippon City Bank Ltd. 773,839 2,347 Citizen Holdings Co. Ltd. 350,848 2,343 Aoyama Trading Co. Ltd. 58,100 2,313 Mitsubishi Logistics Corp. 158,831 2,311 Benesse Holdings Inc. 84,747 2,292 *,^ Sharp Corp. 1,702,829 2,257 DeNA Co. Ltd. 113,551 2,257 Nippon Shinyaku Co. Ltd. 67,000 2,236 ^ CyberAgent Inc. 51,500 2,223 Ebara Corp. 483,000 2,197 Sankyo Co. Ltd. 57,817 2,196 Kawasaki Kisen Kaisha Ltd. 978,000 2,184 Konami Corp. 104,049 2,171 Sundrug Co. Ltd. 37,000 2,165 Nippon Electric Glass Co. Ltd. 442,752 2,155 Square Enix Holdings Co. Ltd. 85,015 2,139 NHK Spring Co. Ltd. 198,996 2,110 Disco Corp. 27,200 2,103 DIC Corp. 888,000 2,098 Nichirei Corp. 319,000 2,084 Matsumotokiyoshi Holdings Co. Ltd. 43,000 2,076 ^ Ibiden Co. Ltd. 124,783 2,065 Izumi Co. Ltd. 44,200 2,062 ^ Sumitomo Dainippon Pharma Co. Ltd. 171,938 2,057 *,^ Acom Co. Ltd. 430,300 2,052 Nifco Inc. 47,300 2,051 Denki Kagaku Kogyo KK 490,927 2,042 Nishi-Nippon Railroad Co. Ltd. 411,000 2,039 Tadano Ltd. 126,000 2,032 Park24 Co. Ltd. 110,600 2,011 Tokai Tokyo Financial Holdings Inc. 261,900 2,001 Ube Industries Ltd. 1,135,936 1,993 Idemitsu Kosan Co. Ltd. 108,192 1,985 ^ Temp Holdings Co. Ltd. 48,000 1,980 Hitachi Chemical Co. Ltd. 111,766 1,977 ^ Showa Denko KK 1,591,499 1,961 ^ Sumco Corp. 195,868 1,958 Nexon Co. Ltd. 142,900 1,955 H2O Retailing Corp. 93,100 1,952 Seino Holdings Co. Ltd. 168,100 1,938 Showa Shell Sekiyu KK 206,222 1,938 Nippon Kayaku Co. Ltd. 190,000 1,926 Rohto Pharmaceutical Co. Ltd. 107,500 1,911 Nihon Kohden Corp. 85,400 1,895 ^ Hitachi Construction Machinery Co. Ltd. 113,632 1,889 ^ Nippon Paper Industries Co. Ltd. 113,548 1,867 ^ Sanrio Co. Ltd. 66,850 1,860 Azbil Corp. 78,200 1,859 Sanwa Holdings Corp. 243,500 1,851 Fujikura Ltd. 348,000 1,849 Glory Ltd. 63,300 1,848 ^ Maruichi Steel Tube Ltd. 71,614 1,848 Topcon Corp. 81,100 1,822 DMG Mori Co. Ltd. 118,300 1,817 COMSYS Holdings Corp. 119,200 1,808 Nisshinbo Holdings Inc. 163,000 1,806 Toyoda Gosei Co. Ltd. 79,503 1,763 Jafco Co. Ltd. 35,900 1,762 San-In Godo Bank Ltd. 172,000 1,740 Wacoal Holdings Corp. 135,000 1,724 Hikari Tsushin Inc. 24,600 1,716 Century Tokyo Leasing Corp. 50,400 1,715 Start Today Co. Ltd. 53,100 1,700 Resorttrust Inc. 68,700 1,698 SCSK Corp. 47,400 1,695 Takara Holdings Inc. 205,500 1,692 Ushio Inc. 137,784 1,690 Sumitomo Forestry Co. Ltd. 141,900 1,689 GS Yuasa Corp. 416,999 1,668 Zeon Corp. 171,000 1,657 OKUMA Corp. 170,000 1,654 Japan Aviation Electronics Industry Ltd. 73,000 1,621 Hitachi High-Technologies Corp. 69,480 1,616 UNY Group Holdings Co. Ltd. 233,200 1,615 House Foods Group Inc. 79,400 1,605 ^ Advantest Corp. 182,087 1,590 Daishi Bank Ltd. 368,000 1,586 Sumitomo Osaka Cement Co. Ltd. 422,000 1,582 Kinden Corp. 118,431 1,581 Juroku Bank Ltd. 382,000 1,568 Nagase & Co. Ltd. 122,100 1,562 TS Tech Co. Ltd. 54,700 1,543 Shimachu Co. Ltd. 55,300 1,538 Tsumura & Co. 72,872 1,532 Awa Bank Ltd. 243,000 1,530 Taiyo Yuden Co. Ltd. 121,400 1,522 Oracle Corp. Japan 35,768 1,509 Chiyoda Corp. 187,123 1,509 Okasan Securities Group Inc. 208,000 1,484 Skylark Co. Ltd. 102,100 1,480 Shiga Bank Ltd. 278,000 1,479 ^ Coca-Cola East Japan Co. Ltd. 80,100 1,479 HIS Co. Ltd. 40,400 1,474 Autobacs Seven Co. Ltd. 80,600 1,465 ^ ABC-Mart Inc. 24,187 1,457 ^ Mitsui Mining & Smelting Co. Ltd. 590,000 1,447 Japan Steel Works Ltd. 389,865 1,446 Daido Steel Co. Ltd. 381,087 1,444 ^ K's Holdings Corp. 45,000 1,435 Toyobo Co. Ltd. 954,000 1,427 ^ Ito En Ltd. 60,700 1,412 Mitsui Engineering & Shipbuilding Co. Ltd. 810,000 1,411 Musashino Bank Ltd. 35,400 1,407 Keiyo Bank Ltd. 278,000 1,401 Sapporo Holdings Ltd. 368,000 1,400 Coca-Cola West Co. Ltd. 69,324 1,397 Nipro Corp. 131,600 1,392 Tokai Rika Co. Ltd. 54,500 1,376 Higo Bank Ltd. 221,000 1,365 ^ Bic Camera Inc. 119,700 1,358 ^ Hitachi Capital Corp. 49,500 1,350 ^ Kagome Co. Ltd. 81,100 1,338 North Pacific Bank Ltd. 299,400 1,321 Senshu Ikeda Holdings Inc. 287,700 1,312 Pola Orbis Holdings Inc. 21,200 1,300 Hyakugo Bank Ltd. 265,000 1,265 Itochu Techno-Solutions Corp. 53,632 1,256 Maeda Road Construction Co. Ltd. 68,000 1,246 Furukawa Electric Co. Ltd. 748,600 1,244 Calsonic Kansei Corp. 169,000 1,231 Kagoshima Bank Ltd. 180,000 1,231 Lintec Corp. 56,600 1,225 Toyota Boshoku Corp. 66,909 1,214 ^ Cosmos Pharmaceutical Corp. 9,400 1,211 SCREEN Holdings Co. Ltd. 229,000 1,200 Capcom Co. Ltd. 54,400 1,193 Toda Corp. 259,000 1,186 *,^ Japan Display Inc. 380,700 1,186 Hokkoku Bank Ltd. 325,000 1,184 Nisshin Steel Co. Ltd. 98,800 1,144 NTT Urban Development Corp. 116,200 1,142 * Cosmo Oil Co. Ltd. 699,046 1,132 Yamato Kogyo Co. Ltd. 47,117 1,109 ^ Anritsu Corp. 147,500 1,059 *,^ Aiful Corp. 306,800 1,056 Matsui Securities Co. Ltd. 115,300 1,055 Nissan Shatai Co. Ltd. 82,500 1,050 Japan Petroleum Exploration Co. Ltd. 33,079 1,037 ^ Shochiku Co. Ltd. 122,000 1,002 Nippo Corp. 56,000 986 Hyakujushi Bank Ltd. 292,000 982 ^ Onward Holdings Co. Ltd. 149,000 968 KYORIN Holdings Inc. 49,200 961 Nanto Bank Ltd. 284,000 959 *,^ COLOPL Inc. 49,000 952 Rengo Co. Ltd. 244,000 947 Heiwa Corp. 42,800 940 Canon Marketing Japan Inc. 56,800 897 Kissei Pharmaceutical Co. Ltd. 35,500 871 FP Corp. 26,600 859 Hitachi Transport System Ltd. 46,700 842 Mochida Pharmaceutical Co. Ltd. 14,400 799 Nippon Television Holdings Inc. 41,800 790 Exedy Corp. 31,700 785 Komeri Co. Ltd. 32,000 771 ^ Fukuyama Transporting Co. Ltd. 149,000 767 Asatsu-DK Inc. 33,900 761 SKY Perfect JSAT Holdings Inc. 151,000 760 Toshiba TEC Corp. 141,000 739 Kandenko Co. Ltd. 112,000 734 *,^ Orient Corp. 397,900 731 KYB Co. Ltd. 207,000 704 NS Solutions Corp. 17,500 690 Tokyo Broadcasting System Holdings Inc. 40,900 598 Toppan Forms Co. Ltd. 43,300 588 ^ Gree Inc. 99,679 587 Shinko Electric Industries Co. Ltd. 72,400 540 Daikyo Inc. 315,000 533 PanaHome Corp. 80,000 505 Fuji Media Holdings Inc. 37,500 484 Sumitomo Real Estate Sales Co. Ltd. 15,300 409 ^ Takata Corp. 37,900 384 TV Asahi Holdings Corp. 23,500 368 Mitsubishi Shokuhin Co. Ltd. 15,900 353 *,^ Aplus Financial Co. Ltd. 91,000 99 New Zealand (0.4%) Fletcher Building Ltd. 735,230 3,841 Spark New Zealand Ltd. 1,949,029 3,805 Auckland International Airport Ltd. 954,566 3,405 Fisher & Paykel Healthcare Corp. Ltd. 578,178 2,863 Ryman Healthcare Ltd. 439,918 2,438 SKYCITY Entertainment Group Ltd. 630,340 1,841 SKY Network Television Ltd. 418,586 1,691 Mighty River Power Ltd. 751,079 1,369 Contact Energy Ltd. 392,227 1,282 Kiwi Property Group Ltd. 1,384,967 1,261 * Xero Ltd. 95,552 1,117 Air New Zealand Ltd. 552,910 963 Vector Ltd. 266,439 584 Warehouse Group Ltd. 148,408 252 Singapore (3.3%) DBS Group Holdings Ltd. 1,911,179 28,269 Oversea-Chinese Banking Corp. Ltd. 3,379,291 25,457 Singapore Telecommunications Ltd. 7,851,609 23,408 United Overseas Bank Ltd. 1,289,367 20,968 Keppel Corp. Ltd. 1,528,858 8,346 CapitaLand Ltd. 2,721,958 6,426 * Global Logistic Properties Ltd. 3,275,273 5,510 Wilmar International Ltd. 2,248,303 5,248 Singapore Press Holdings Ltd. 1,707,017 5,206 Singapore Exchange Ltd. 879,260 5,136 ComfortDelGro Corp. Ltd. 2,186,880 4,813 City Developments Ltd. 637,213 4,353 Singapore Airlines Ltd. 540,626 4,254 Genting Singapore plc 6,524,197 4,185 CapitaLand Mall Trust 2,793,112 4,086 Singapore Technologies Engineering Ltd. 1,664,455 3,976 Ascendas REIT 2,110,694 3,721 Hutchison Port Holdings Trust 5,424,639 3,252 Suntec REIT 2,563,400 3,192 Jardine Cycle & Carriage Ltd. 118,690 2,567 Sembcorp Industries Ltd. 956,520 2,497 UOL Group Ltd. 496,217 2,436 CapitaLand Commercial Trust 2,133,800 2,220 Singapore Post Ltd. 1,532,900 2,184 Yangzijiang Shipbuilding Holdings Ltd. 2,218,710 2,085 StarHub Ltd. 626,067 1,751 ^ Sembcorp Marine Ltd. 885,166 1,689 Noble Group Ltd. 4,917,204 1,630 Golden Agri-Resources Ltd. 6,891,263 1,586 Venture Corp. Ltd. 265,100 1,517 ^ SMRT Corp. Ltd. 752,000 761 M1 Ltd. 320,500 731 ^ Olam International Ltd. 521,600 699 *,^ Neptune Orient Lines Ltd. 969,000 661 SIA Engineering Co. Ltd. 239,900 632 ^ Wing Tai Holdings Ltd. 415,200 570 Frasers Centrepoint Ltd. 418,200 511 ^ Yanlord Land Group Ltd. 717,000 504 ^ COSCO Corp. Singapore Ltd. 1,089,601 309 ^ Fraser and Neave Ltd. 176,000 304 Indofood Agri Resources Ltd. 462,900 197 South Korea (9.3%) Samsung Electronics Co. Ltd. 115,124 115,669 Hyundai Motor Co. 164,554 20,767 SK Hynix Inc. 572,140 18,086 Shinhan Financial Group Co. Ltd. 488,450 17,532 POSCO 79,517 13,259 Hyundai Mobis Co. Ltd. 71,905 13,100 KB Financial Group Inc. 414,544 13,020 NAVER Corp. 28,772 12,853 KT&G Corp. 129,634 12,185 Amorepacific Corp. 33,873 11,891 Korea Electric Power Corp. 274,724 11,886 Kia Motors Corp. 277,495 10,337 LG Chem Ltd. 46,931 10,007 Samsung Fire & Marine Insurance Co. Ltd. 41,683 9,903 Hana Financial Group Inc. 313,217 7,795 Samsung Life Insurance Co. Ltd. 84,224 7,701 Samsung SDS Co. Ltd. 30,709 7,666 SK Telecom Co. Ltd. 35,617 7,585 LG Household & Health Care Ltd. 10,035 7,274 Samsung C&T Corp. 133,517 6,471 SK C&C Co. Ltd. 23,935 6,236 SK Innovation Co. Ltd. 65,481 5,543 AMOREPACIFIC Group 32,534 5,398 Coway Co. Ltd. 59,791 4,977 SK Holdings Co. Ltd. 27,693 4,914 *,^ Celltrion Inc. 73,209 4,870 Korea Zinc Co. Ltd. 11,354 4,753 LG Corp. 96,278 4,750 LG Display Co. Ltd. 241,874 4,591 E-Mart Co. Ltd. 22,433 4,578 Korea Aerospace Industries Ltd. 53,341 4,442 Kangwon Land Inc. 121,231 4,417 Samsung SDI Co. Ltd. 59,027 4,315 Orion Corp. 4,219 4,159 Hyundai Steel Co. 82,991 4,135 * Cheil Industries Inc. 28,648 4,096 CJ Corp. 15,449 4,028 Hyundai Development Co-Engineering & Construction 67,135 4,027 LG Electronics Inc. 115,872 4,025 Hyundai Heavy Industries Co. Ltd. 47,244 3,919 Hotel Shilla Co. Ltd. 34,954 3,759 ^ Daum Kakao Corp. 34,401 3,552 Lotte Chemical Corp. 15,735 3,500 Hyundai Glovis Co. Ltd. 19,826 3,298 Hyosung Corp. 26,128 3,171 Industrial Bank of Korea 265,632 3,137 BNK Financial Group Inc. 266,723 3,129 NCSoft Corp. 15,872 2,972 Samsung Securities Co. Ltd. 64,423 2,884 * KT Corp. 110,262 2,882 CJ CheilJedang Corp. 7,988 2,803 Samsung Electro-Mechanics Co. Ltd. 60,109 2,784 Hankook Tire Co. Ltd. 79,796 2,774 KCC Corp. 6,302 2,632 * Woori Bank 319,276 2,604 Lotte Shopping Co. Ltd. 12,068 2,600 Dongbu Insurance Co. Ltd. 52,259 2,466 Daewoo Securities Co. Ltd. 198,317 2,444 S-Oil Corp. 44,696 2,387 Hanwha Corp. 56,235 2,281 KEPCO Plant Service & Engineering Co. Ltd. 22,694 2,277 LG Uplus Corp. 229,551 2,265 Korea Investment Holdings Co. Ltd. 43,051 2,261 ^ Samsung Heavy Industries Co. Ltd. 189,665 2,242 Hyundai Engineering & Construction Co. Ltd. 76,623 2,240 GS Holdings Corp. 54,439 2,099 Hyundai Department Store Co. Ltd. 16,664 2,083 Yuhan Corp. 8,382 1,935 Daelim Industrial Co. Ltd. 28,866 1,831 Hyundai Marine & Fire Insurance Co. Ltd. 65,111 1,762 Hanwha Life Insurance Co. Ltd. 232,558 1,649 S-1 Corp. 22,828 1,643 Hyundai Wia Corp. 17,666 1,594 ^ OCI Co. Ltd. 19,311 1,592 Hanwha Chemical Corp. 86,722 1,529 Lotte Confectionery Co. Ltd. 899 1,496 * Cheil Worldwide Inc. 91,446 1,493 DGB Financial Group Inc. 156,659 1,490 Hyundai Securities Co. Ltd. 193,476 1,413 ^ Hanwha Techwin Co. Ltd. 42,100 1,373 Shinsegae Co. Ltd. 7,376 1,311 Woori Investment & Securities Co. Ltd. 138,645 1,279 *,^ Daewoo Engineering & Construction Co. Ltd. 214,018 1,258 Lotte Chilsung Beverage Co. Ltd. 649 1,243 Samsung Card Co. Ltd. 37,536 1,237 *,^ CJ Korea Express Co. Ltd. 7,651 1,121 * Korean Air Lines Co. Ltd. 37,001 1,107 Halla Visteon Climate Control Corp. 35,421 1,099 Korea Gas Corp. 30,193 1,086 ^ Paradise Co. Ltd. 51,707 1,046 * GS Engineering & Construction Corp. 46,245 1,026 Mirae Asset Securities Co. Ltd. 26,844 1,005 SK Networks Co. Ltd. 161,555 1,004 ^ Kumho Petrochemical Co. Ltd. 18,927 976 ^ LG Hausys Ltd. 6,436 972 NongShim Co. Ltd. 3,581 951 * Doosan Infracore Co. Ltd. 144,755 939 Doosan Heavy Industries & Construction Co. Ltd. 52,806 898 Daewoo International Corp. 48,751 863 *,^ NHN Entertainment Corp. 17,385 843 *,^ Samsung Engineering Co. Ltd. 31,228 774 ^ Mando Corp. 7,210 686 Doosan Corp. 7,522 658 *,^ Hanjin Shipping Co. Ltd. 152,046 656 SKC Co. Ltd. 20,930 636 LS Corp. 18,265 609 ^ Daewoo Shipbuilding & Marine Engineering Co. Ltd. 99,134 588 Samsung Fine Chemicals Co. Ltd. 19,559 573 ^ Hite Jinro Co. Ltd. 29,734 568 ^ Hyundai Mipo Dockyard Co. Ltd. 10,942 507 *,^ Hyundai Merchant Marine Co. Ltd. 85,890 458 ^ KEPCO Engineering & Construction Co. Inc. 13,958 336 Total Common Stocks (Cost $6,673,570) Coupon Temporary Cash Investments (1.8%) 1 Money Market Fund (1.8%) 3,4 Vanguard Market Liquidity Fund 0.152% 106,488,985 106,489 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 5 Federal Home Loan Bank Discount Notes 0.105% 8/3/15 200 200 Federal Home Loan Bank Discount Notes 0.090% 8/21/15 2,000 2,000 5 Federal Home Loan Bank Discount Notes 0.069% 8/26/15 100 100 Total Temporary Cash Investments (Cost $108,789) Total Investments (101.6%) (Cost $6,782,359) Other Assets and Liabilities-Net (-1.6%) 4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $96,574,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 1.6%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $103,020,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $600,000 have been segregated as initial margin for open futures contracts. 7 Securities with a value of $547,000 have been segregated as collateral for open forward currency contracts. ADR—American Depositary Receipt. REIT—Real Estate Investment Trust. A. Security Valuation : Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Pacific Stock Index Fund B. Foreign Currency : Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
